OPINION — AG — ** BOARD OF OSTEOPATHY — FEES — EXAMINATION ** 59 O.S. 628 [59-628](4)(A) OF THE OKLAHOMA OSTEOPATHY PRACTICE ACT REQUIRES THE PAYMENT OF TWO FEES BY AN APPLICATION. ONE FEE IS FOR ISSUANCE OF THE EXAMINATION AND THE AMOUNT EQUAL IS THE AMOUNT CHARGED BY THE NATIONAL TESTING BOARD. THE OTHER FEE PROVIDED FOR BY 59 O.S. 628 [59-628](4)(A) IS ONE HUNDRED ($100.00) DOLLARS FOR THE ISSUANCE OF THE LICENSE. (FEES, EXAMINATIONS, TEST, ELIGIBILITY, QUALIFICATIONS) CITE: 59 O.S. 628 [59-628] (KAY HARLEY JACOBS)